Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (i.e. claims 1 – 12) in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the ground(s) that Invention I (claims 1 – 12) and Invention III (i.e. claims 17 – 20) operate in the same manner and that there would not be any serious burden on the Examiner to search both of these groups together.  This is found persuasive and the restriction of 11/26/2021 is partially withdrawn (i.e. claims 1 – 12, 17 – 20 are considered as Group I, while Group II is maintained with claims 13 – 16).
Claims 13 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 2 and 3, both the instant claims recite the limitation "the output of the sensor" in bridging lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.  It is further unclear as to how the output of the sensor includes a root mean square signal as the output of a sensor is a value and that the output cannot “include” an RMS value without further manipulation/analysis of the output signal.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4 – 11, 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003004433 A to Watanabe et al. (hereinafter “Watanabe”) in view of CA 1279988 C to Garbini Joseph L et al. (hereinafter “Garbini”). 
Note: machine translated documents of Watanabe is attached to this office action for easier reference.

Regarding Claim 1, Watanabe teaches a method to test a size of a hole (see abstract at page 1 and description at page 2, lines 4 – 7 describing the field of the invention which relates to a method and an apparatus for measuring a minute inner diameter of a minute hole) the method comprising: 
causing a test probe (see probe 11) to vibrate and contact multiple portions of an edge of the hole (see Figs. 1 – 4 illustrating the probe 11 inserted into the hole 9 and the probe being moved in order to contact the inner wall 9a at plurality of points (i.e. vibrated), see also page 5, lines 48 – 51 describing recording the contact positions based on the contact detection signal from the probe) for a testing cycle when the test probe is inserted into the hole (see page 2, lines 24 – 31 and page 4, lines 20 – 29 and Figs. 1 – 4, describing a probe 11 that is being inserted into the minute hole 9, thus serving as the claimed testing cycle when the probe is being inserted in the hole); 
measuring displacement of the test probe, by a sensor coupled to the test probe, as the test probe makes contact with the multiple portions of the edge of the hole (see page 4, lines 20 – 36 describing obtaining position data (i.e. displacement data) of the 
estimating a measurement of the size of the hole based on the displacement of the test probe (see page 2, lines 24 – 31, page 5, last four lines and page 12, lines 32 – 43 describing the clearance (i.e. distance) between the probe and the inner wall of the measured object being measured and the inner diameter of the measured object being calculated based on the measured clearance).
Even though Watanabe teaches estimating a measurement size of the hole based on the displacement of the test probe as indicated above, Watanabe does not explicitly teach estimating a measurement of the size of the hole based on reference to calibrated measurements of reference holes.
Garbini, in the field of capacitive distance sensors for measuring the distance between a probe and a surface, teaches that it is known to estimate a measurement of the size of the hole (see page 13, lines 34 – 38 and Figs. 9 – 11, describing measuring 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate measurements of reference holes of Garbini into Watanabe in order to improve accuracy of the hole diameter measurement of the object.
Watanabe in view of Garbini as modified above further teaches outputting a notification indicative of an estimation of the measurement (see page 5, lines 48 – 51 of Watanabe describing user interface 35 that is connected to the control means 33 which records the results, see step 222, Fig. 13 and page 18, lines 19 – 21 of Garbini stating the geometry profile results being reported to a process control computer).  

Regarding Claim 4, Watanabe as modified above teaches wherein measuring the displacement of the test probe comprises: detecting peak-peak displacement of the test probe using the sensor that is attached to the test probe (see page 11, lines 18 – 24 and page 12, lines 1 – 9 describing exciting the probe with a sine waveform (i.e. having certain peak to peak value) and further monitoring the detected signal in terms of the amplitude in general, note that Watanabe does not explicitly state using a peak to peak 

Regarding Claim 5, Watanabe in view of Garbini as modified above teaches wherein outputting the notification indicative of the estimation of the measurement comprises outputting the notification indicative of whether the size of the hole is in compliance with a hole size requirement (see Fig. 13 of Garbini in particular to steps 212 – 222 illustrating comparison of the geometry data against a predetermined criteria so that the hole can be accepted or rejected, thus reading on the invention as claimed).  

Regarding Claim 6, Watanabe in view of Garbini as modified above teaches wherein outputting the notification indicative of the estimation of the measurement comprises outputting the notification indicative of whether a roundness of the hole is in compliance with a hole size requirement (see page 4, lines 1 – 7, page 12, lines 17 - 23 of Watanabe describing measurements of objects having irregular/uneven surface, see also Garbini Fig. 13 describing a comparison of the detected values such as diameter and profile (i.e. topography of surface) being compared against a target value and reporting the results of acceptance or rejection based on the comparison, thus reasonably and broadly reading on the invention as claimed).  

Regarding Claim 7, Watanabe in view of Garbini as modified above teaches wherein outputting the notification indicative of the estimation of the measurement comprises outputting the notification indicative of a value of a diameter of the hole (see Fig. 13 of Garbini in particular to steps 212 – 222).  

Regarding Claim 8, Watanabe in view of Garbini as modified above teaches wherein outputting the notification indicative of the estimation of the measurement comprises outputting the notification indicative of a value of a roundness of the hole (see page 4, lines 1 – 7, page 12, lines 17 - 23 of Watanabe describing measurements of objects having irregular/uneven surface and further stating “For example, when a plurality of grooves (grooves) extending in the axial direction are engraved at equal intervals in the circumferential direction in the minute hole, if the probe contacts only the bottom of these grooves, a diameter different from the correct inner diameter is detected”, see also Garbini, page 18, lines 22 – 23 describing the invention including measuring surface profile/topography i.e., the macroscopic shape and contour of a surface, thus reading on the invention as claimed).  

Regarding Claim 9, Watanabe in view of Garbini as modified above teaches causing the test probe to rotate as the test probe vibrates and contacts multiple portions of the edge of the hole for the testing cycle when the test probe is inserted into the hole (see arrangement of probe 11 secured to the pivot table 2 having capability of rotation, thus capable of taking measurements at different rotations as the test probe vibrates and contacts the multiple portions at 9a, therefore reading on the invention as claimed).  

Regarding Claim 10, Watanabe in view of Garbini as modified above teaches measuring displacement of the test probe for the testing cycle within a hole having known diameter (see Fig. 35 and page 3, lines 22 – 26, line 12, lines 10 – 16 of Watanabe describing calibration gauge 40 next to the device under test 8 and the calibration gauge 40 having a minute hole 40a manufactured with a known/reference value).
Even though Watanabe teaches a calibration gauge 40 with known hole diameter as indicated above, Watanabe does not explicitly teach at least two holes having known diameter.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use at least two holes having known diameter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). 
Watanabe as modified above further teaches generating a relationship between outputs of the sensor and diameter of the at least two holes (see page 12, lines 10 – 16 describing measurement of the DUT 8 and calibration gauge 40 with the test probe 11 for improving accuracy of the tester as indicated at page 13, lines 15 – 18 and Claim 3, thus reading on the invention as claimed); and 
wherein estimating the measurement of the size of the hole based on the output of the sensor and reference to calibrated measurements of reference holes (see modification of Watanabe in view of Garbini in claim 1 above) comprises:
 Garbini illustrating comparison being made to the geometry data against the pre-established criteria as well as the profile parameters against the pre-established criteria in order to accept or reject the hole, thus reading on the invention as claimed).  

Regarding Claim 11, Watanabe in view of Garbini as modified above teaches setting an amplitude or frequency of a drive signal to the test probe to change a peak-peak displacement of the test probe (see last paragraph at page 11 – end of first paragraph at page 12 of Watanabe which includes changing the excitation frequency of the signal and monitoring the resulting resonating frequency/amplitude of the signal, thus it is obvious that by changing the excitation frequency, the detected signal could result in changes to the peak-peak displacement (i.e. amplitude) of the test probe).  

Regarding Claim 17, Watanabe teaches a system to test a size of a hole (see abstract at page 1 and description at page 2, lines 4 – 7 describing the field of the invention which relates to a method and an apparatus for measuring a minute inner diameter of a minute hole), the system comprising: 
a test probe (see probe 11, Fig. 5); 
a vibration device (see excitation means 31, Fig. 5, see description at page 5, lines 16 – 20, lines 35 – 40) coupled to the test probe (11, see arrangement at Fig. 5), wherein the vibration device (31) is configured to vibrate the test probe to cause the test 
a sensor coupled to the test probe to measure displacement of the test probe as the test probe makes contact with the multiple portions of the edge of the hole (see page 4, lines 20 – 36 describing obtaining position data (i.e. displacement data) of the test probe 11 when the test probe 11 is brought into contact with the inner wall 9a at the plurality of points, see also page 5, lines 35 – 40 and 48 – 51 which describes an excitation means 31 used for causing the probe 11 to vibrate in the hole by sending an excitation signal to probe 11 and reads a resonance signal and transmits it to the control unit 33 where the control unit 33 records the contact position based on the contact detection signal from the probe 11, note that the probe which is in electrical communication with the control unit and excitation means 31 broadly and reasonably reads on the claimed sensor coupled to the test probe, in addition, see page 12 lines 28 – 31 describing another method of detecting a contact by installing a strain gauge at the probe shank portion and detecting a distortion of the shank generated by a reaction force after the contact occurs, thus reading on the invention as claimed); and 

estimating a measurement of the size of the hole based on the displacement of the test probe (see page 2, lines 24 – 31, page 5, last four lines and page 12, lines 32 – 43 describing the clearance (i.e. distance) between the probe and the inner wall of the measured object being measured and the inner diameter of the measured object being calculated based on the measured clearance) and reference to calibrated measurements of reference holes.
Even though Watanabe teaches estimating a measurement size of the hole based on the displacement of the test probe as indicated above, Watanabe does not explicitly teach estimating a measurement of the size of the hole based on reference to calibrated measurements of reference holes.
Garbini, in the field of capacitive distance sensors for measuring the distance between a probe and a surface, teaches that it is known to estimate a measurement of the size of the hole (see page 13, lines 34 – 38 and Figs. 9 – 11, describing measuring hole geometry using probe 102 having electrodes 104 – 107 embedded therein and utilizing suitable capacitance measuring circuit connected to the electrodes) based on the displacement of the test probe and reference to calibrated measurements of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate measurements of reference holes of Garbini into Watanabe in order to improve accuracy of the hole diameter measurement of the object.
Watanabe in view of Garbini as modified above further teaches outputting a notification indicative of an estimation of the measurement (see page 5, lines 48 – 51 of Watanabe describing user interface 35 that is connected to the control means 33 which outputs the result to a user, see step 222, Fig. 13 and page 18, lines 19 – 21 of Garbini stating the geometry profile results being reported to a process control computer).  

Regarding Claim 18, Watanabe in view of Garbini as modified above teaches a display (see user interface 35, Fig. 5 of Watanabe) coupled to the computing device (33, Fig. 5 of Watanabe), wherein the display receives the notification and displays information of the notification (see page 5, lines 48 – 51 of Watanabe describing user interface 35 that is connected to the control means 33 which outputs the result to a user).  

Regarding Claim 19, Watanabe in view of Garbini as modified above teaches wherein the test probe includes a tapered tip (see page 5, lines 21 – 23 of Watanabe describing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
Regarding Claim 12, none of the prior art of records appear to teach “causing the test probe to vibrate in open air prior to insertion into the hole; measuring displacement of the test probe, by the sensor coupled to the test probe, in the open air to obtain an open air measurement; comparing the open air measurement to a stored open air measurement; and 4based on a variation of the open air measurement as compared to the stored open air measurement being outside of a stored range, outputting a notification indicative of a problem with the test probe” in combination with the remaining limitations are required by the independent claim 1.
Regarding Claim 20, none of the prior art of records appear to teach “a check hole device positioned in line with the hole under test, wherein the test probe is inserted through the check hole device and the tapered tip reaches the hole under test, wherein the one or more processors further perform functions including: determining a check measurement of the check hole, based on outputs of the sensor; based on the check measurement exceeding a specified threshold, outputting a notification indicative of a requirement for a recalibration of the test probe” in combination with the remaining limitations are required by the independent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao H et al. (CN 104089561 B) teaches deep hole internal diameter measuring system comprising eddy current displacement sensor based on simple LC series resonance principle.
Wong et al. (U.S. 7,707,735 B2) teaches hole angularity gage including a gage body and a contact disc positioned within the gage body.  
Kajimoto Toshihiko (JP H08128815 A) describing the invention which relates to a hole diameter of a minute cylindrical part capable of automatically measuring a hole diameter of a minute cylindrical part such as a ferrule and its concentricity by using a microscope image processing and a ferrule rotating mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861